Name: Council Regulation (EC) NoÃ 2067/2004 of 22 November 2004 amending Regulation (EC) NoÃ 527/2003 authorising the offer and delivery for direct human consumption of certain wines imported from Argentina which may have undergone oenological processes not provided for in Regulation (EC) NoÃ 1493/1999
 Type: Regulation
 Subject Matter: beverages and sugar;  America;  trade policy;  European Union law;  trade;  food technology
 Date Published: nan

 3.12.2004 EN Official Journal of the European Union L 358/1 COUNCIL REGULATION (EC) No 2067/2004 of 22 November 2004 amending Regulation (EC) No 527/2003 authorising the offer and delivery for direct human consumption of certain wines imported from Argentina which may have undergone oenological processes not provided for in Regulation (EC) No 1493/1999 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 45(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) As an exception to Article 45(1) of Regulation (EC) No 1493/1999, Regulation (EC) No 527/2003 (2) authorises imports into the Community of wine produced in Argentina which has undergone certain oenological processes not provided for in the Community rules. That authorisation is due to expire on 30 September 2004. (2) Negotiations are currently underway between the Community, represented by the Commission, and Argentina on an agreement on trade in wine. These involve in particular the respective oenological processes of the two parties and the protection of geographical indications. (3) With a view to ensuring the continued smooth progress of these negotiations, the derogation allowing the addition of malic acid to wines produced on the territory of Argentina and imported into the Community should be extended until the entry into force of the agreement resulting from the above negotiations, but not later than 30 September 2005. (4) Regulation (EC) No 527/2003 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In the second subparagraph of Article 1(1) of Regulation (EC) No 527/2003, the date 30 September 2004 shall be replaced by that of 30 September 2005. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 October 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 2004. For the Council The President C. VEERMAN (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Commission Regulation (EC) No 1795/2003 (OJ L 262, 14.10.2003, p. 13). (2) OJ L 78, 25.3.2003, p. 1. Regulation as amended by Regulation (EC) No 1776/2003 (OJ L 260, 11.10.2003, p. 1).